180 S.E.2d 794 (1971)
STATE of North Carolina
v.
Lonnie BOYD, Jr.
No. 92.
Supreme Court of North Carolina.
May 12, 1971.
*796 Atty. Gen. Robert Morgan and Deputy Atty. Gen. Ralph Moody, for the State.
Frank B. Aycock, Jr., Elizabeth City, for defendant appellant.
MOORE, Justice.
Assignments of error Nos. 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19 are not discussed in defendant's brief and are, therefore, deemed abandoned under Rule 28, Rules of Practice in the Supreme Court, 254 N.C. 783, 810; State v. Baldwin, 276 N.C. 690, 174 S.E.2d 526.
Assignments of error Nos. 7, 20, 21, 22, and 23 relate to alleged errors in the charge. In each assignment the defendant merely says: "The trial judge committed prejudicial error in charging the jury as follows:", and then quotes a portion of the charge. The assignments do not set out the defendant's contention as to what the court should have charged or the particular matters which defendant asserts were erroneous or omitted. An assignment of error to the charge on the ground that the court gave an erroneous instruction on a particular aspect should not only quote the portion of the charge to which the defendant objects but should also point out *797 the alleged error. State v. Benton, 276 N.C. 641, 174 S.E.2d 793; State v. Kirby, 276 N.C. 123, 171 S.E.2d 416; State v. Porth, 269 N.C. 329, 153 S.E.2d 10; State v. Wilson, 263 N.C. 533, 139 S.E.2d 736; Pratt v. Bishop, 257 N.C. 486, 126 S.E.2d 597; 1 Strong, N.C. Index 2d, Appeal and Error § 31, p. 167 [hereinafter cited as Strong]; 3 Strong, Criminal Law § 163, p. 118. Nevertheless, we have carefully examined defendant's contentions as to the alleged errors in the charge, which alleged errors are pointed out for the first time in his brief.
Defendant first contends that the trial court erred by placing the burden of proof upon the defendant to satisfy the jury of the legal provocation that would rob the crime of malice and thus reduce it to manslaughter or that would excuse it altogether upon the ground of self-defense. This contention is without merit. The trial court correctly charged in effect that if and when the State satisfied the jury from the evidence beyond a reasonable doubt that defendant intentionally shot Walker with a shotgun and thereby proximately caused Walker's death, two presumptions arose; (1) that the killing was unlawful, and (2) that it was done with malice; and nothing else appearing, defendant would be guilty of murder in the second degree. State v. Reams, 277 N.C. 391, 178 S.E.2d 65; State v. Barrow, 276 N.C. 381, 172 S.E.2d 512; State v. Propst, 274 N.C. 62, 161 S.E.2d 560; State v. Gordon, 241 N.C. 356, 85 S.E.2d 322. The court further charged that when the presumptions from the intentional use of a deadly weapon obtain, the burden is upon the defendant to show to the satisfaction of the jury the legal provocation that will rob the crime of malice and thus reduce it to manslaughter or that will excuse it altogether upon the ground of self-defense. This is in accord with well-recognized principles as set out in State v. Barrow, supra; State v. Cooper, 273 N.C. 51, 159 S.E.2d 305; State v. McGirt, 263 N.C. 527, 139 S.E.2d 640; and State v. Benson, 183 N.C. 795, 111 S.E. 869. See also, Stansbury, N.C. Evidence §§ 214, 234 (2d Ed., 1963).
Defendant next contends the court erred in placing on defendant the burden of showing that he did not use excessive force. The trial court, after a lengthy explanation of defendant's right to defend himself, charged:
"So I charge you further that if you find from the evidence beyond a reasonable doubt, that on or about May 24, 1970, the defendant, Lonnie Boyd, Jr., intentionally shot James Edward Walker, with a shotgun and that James Edward Walker's death was a natural and probable result of the defendant's act, but Lonnie Boyd, Jr., has satisfied you that he was not the aggressor, that he killed James Edward Walker under circumstances which were such as to create in the mind of a person of ordinary firmness a reasonable belief that his shooting of James Edward Walker was necessary in order to save himself from death or great bodily harm, and the circumstances did create such a belief in defendant's mind, and that he did not use excessive force, it would be your duty to return a [verdict of] not guilty." (Note: The use of the phrase "natural and probable result" in the foregoing excerpt does not affect decision here, but we point out that it was expressly disapproved in State v. Woods, 278 N.C. 210, 179 S.E.2d 358.)

The burden is on defendant to prove his plea of self-defense to the satisfaction of the jury and to prove that he used no more force than was or reasonably appeared necessary under the circumstances to protect himself from death or great bodily harm. As is stated in State v. McDonald, 249 N.C. 419, 106 S.E.2d 477, "* * * [I]t was incumbent upon defendant to satisfy the jury (1) that he did act in self-defense, and (2) that, in the exercise of his right to self-defense, he used no more force than was or reasonably appeared necessary under the circumstances to protect himself from death or great bodily harm." Accord, *798 State v. Cooper, supra; 4 Strong, Homicide § 9, and § 14 at p. 211. See also, Stansbury, N.C. Evidence § 214 (2d Ed., 1963). There is no merit to this contention.
Assignments of error Nos. 24, 25, and 26 are not based upon any exceptions in the record and should not therefore be considered by this Court. Rules 19(3) and 21, Rules of Practice in the Supreme Court, 254 N.C. 783; State v. Fox, 277 N.C. 1, 175 S.E.2d 561; State v. Benton, supra; State v. Ferebee, 266 N.C. 606, 146 S.E.2d 666; Beanblossom v. Thomas, 266 N.C. 181, 146 S.E.2d 36; 1 Strong, Appeal and Error § 24, p. 146; 3 Strong, Criminal Law § 161. They relate to instructions which defendant now contends should have been given by the court. At no time did defendant request that these instructions be given. At the close of the charge the trial judge asked if there were any further instructions or any corrections or additions to the charge. Defendant's attorney then requested the court to charge the jury "that the defendant testified that the deceased was advancing towards him with a pointed gun, drawn gun, just before he shot him." Pursuant to this request, the court then said: "The court, in addition to the evidence recital, which it has made with respect to the evidence of the defendant, also calls to the jury's attention the evidence offered by the defendant which tends to show that at the time the shot was fired by him, from the shotgun, that the deceased was advancing on him with a pistol pointing in his direction." The court then asked if there was anything further. There were no other requests from either the counsel for the defendant or the solicitor. It was the duty of the defendant if he desired greater elaboration on a particular point or a particular aspect of the case to make a special request therefor prior to verdict. Prayers for special instructions should be made before the argument, in writing and signed, or they may be disregarded. State v. Hicks, 229 N. C. 345, 49 S.E.2d 639; State v. Morgan, 225 N.C. 549, 35 S.E.2d 621; 3 Strong, Criminal Law § 119; 7 Strong, Trial § 38, p. 347, nn. 36-39.
The evidence in this case was in sharp conflict. The issue was clear-cut: Did the defendant intentionally shoot the deceased Walker with a shotgun and thereby proximately cause Walker's death, and if so, was defendant justified in doing so on the ground of self-defense? When the charge of the court is construed "contextually as a whole," as every charge must be, it correctly states the principles of law involved and applies those principles to the facts in this case. State v. Powell, 277 N.C. 672, 178 S.E.2d 417; State v. Lee, 277 N.C. 205, 176 S.E.2d 765; State v. Benton, supra; Beanblossom v. Thomas, supra; 3 Strong, Criminal Law § 168; 7 Strong, Trial § 33, p. 330.
We find no prejudicial error. The charge fully presented defendant's contentions, and we find no reason to believe that the jury was misinformed or misled as to the applicable law. The jury, in a trial free from prejudicial error, simply accepted the State's version of the facts.
No error.